                 2:19-cv-01136-DCC                Date Filed 08/25/20        Entry Number 22            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Timothy M White
                                                                    )
                            Plaintiff
                                                                    )
                         v.                                                 Civil Action No.       2:19-cv-01136-DCC
                                                                    )
Andrew Saul, Acting Commissioner of Social
                                                                    )
Security Administration,
                                                                    )
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Decision of the Commissioner is reversed and the case is remanded for further proceedings.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C Coggins, Jr, United States District Judge, presiding.

Date: August 25, 2020                                                      ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
